Citation Nr: 0022083	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  94-43 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
post-gastrectomy syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an evaluation in excess of 40 
percent for post-gastrectomy syndrome.  



REMAND

The veteran's post-gastrectomy syndrome is currently 
evaluated as 40 percent disabling pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7308.  A review of the record 
reflects that the veteran has not been provided a VA 
examination for a number of years.  

In March 1996, the veteran's representative reported that the 
veteran was unable to report for a VA examination due to the 
severity of his disabilities.  It was requested that his 
examination be conducted by the veteran's doctor at the 
nursing home where he was confined.  A June 1996 report of 
contact reflects that the veteran's daughter provided the RO 
with the name, address, and telephone number of the veteran's 
current residence in a nursing home.  A July 1996 computer 
generated record reflects the veteran failed to report for a 
VA examination.

Additional development of the record is needed to enable the 
Board to render a final determination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Accordingly, the case is REMANDED to 
the RO for the following development:

1.  The RO should contact the veteran, 
with the assistance of his representative 
and daughter if necessary, and obtain the 
names and addresses of all medical care 
providers who treated the veteran for his 
post-gastrectomy syndrome since 1994.  
After obtaining the necessary permission 
from the veteran (with the assistance of 
his representative and daughter if 
necessary), copies of all available 
records should be obtained and associated 
with the claims folder. 

2.  Reasonable efforts should be made to 
afford the veteran a medical examination 
to determine the current severity of his 
service-connected post-gastrectomy 
syndrome.  To the extent feasible, the 
claims folder and a copy of this remand 
MUST be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  The RO should 
explore whether it is possible for the 
veteran to be examined at the nursing 
home by a contract physician or whether a 
staff physician at the nursing home can 
be requested to provide clinical 
information necessary to rate his 
service-connected disorder.  The examiner 
is requested to identify in detail all 
symptomatology associated with the 
veteran's post-gastrectomy syndrome.  The 
examiner should opine whether the 
veteran's symptomatology more nearly 
approximates to:

(a) Moderate post-gastrectomy syndrome 
with less frequent episodes of epigastric 
disorders with characteristic mild 
circulatory symptoms after meals but with 
diarrhea and weight loss; or

(b) Severe post-gastrectomy syndrome 
associated with nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  

All such information should be made a 
part of the veteran's claims folder.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 40 percent for post-gastrectomy 
syndrome.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




